Citation Nr: 1301575	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  10-40 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder, including as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been granted service connection for bilateral hearing loss and tinnitus, effective from October 2009.  The Veteran has appealed the noncompensable initial rating assigned for his hearing loss.  At his October 2011 hearing the Veteran testified that his hearing loss had increased in severity since his most recent VA audiological examination for rating purposes in December 2009.  A review of the Veteran's electronic Virtual VA folder indicates that the Veteran may have been provided a new VA audiological examination in September 2012, but the Virtual VA folder does not contain any such report.  Consequently, the Veteran's increased rating claim must be remanded for consideration of a September 2012 audiological examination report if such has been performed.  If such an examination has not been performed, the Veteran should be provided a new VA audiological examination for rating purposes.

The Veteran asserts that he has a sleep disorder that is secondary to his service-connected tinnitus.  The Veteran submitted a July 2010 opinion by a private physician that indicates that the Veteran has insomnia due to his tinnitus.  This indicates that the Veteran may have a sleep disorder that is related to a service-connected disability.  The Veteran has not had a VA examination regarding a sleep disorder.  The Veteran should be provided a VA medical examination to determine the nature and etiology of any sleep disorder present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran testified at his hearing that he gets continuing medical treatment from VA.  His updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that the Veteran provide the necessary authorizations so that copies of his treatment records relating to his hearing loss and any sleep disorders may be obtained from his non-VA medical providers.  The Veteran should be informed that he need not respond if all such private medical records have already been submitted.

2.  Obtain copies of the Veteran's VA medical records dated from October 2009 to present.

3.  If the Veteran has been provided a VA audiological examination for rating purposes subsequent to the October 2011 hearing, obtain the report and readjudicate the Veteran's claim for an initial compensable rating for bilateral hearing loss.  If the Veteran has not been provided a VA audiological examination for rating purposes since the October 2011 hearing, afford the Veteran a new VA audiological examination for rating purposes.

4.  When the above actions have been accomplished, afford the Veteran a VA medical examination to determine the nature and etiology of any sleep disorders present.  The claims file should be made available to the examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current sleep disorder found is related to the Veteran's military service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current sleep disorder found is caused, or aggravated by, the Veteran's service-connected tinnitus or hearing loss.  Reasons and bases for all opinions should be provided. 

5.  After completion of the above, the RO should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case which shows review of all evidence received since the September 2010 supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE) 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


